Case 2:19-bk-24804-VZ   Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 7 Page 1 of 7




                               Exhibit 7
      Case 2:19-bk-24804-VZ                         Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40                                                      Desc
                                                          Exhibit 7 Page 2 of 7
                                                  SUPERIOR COURT OF CALIFORNIA
                                                     COUNTY OF SANTA CLARA
                                                                        MINUTE ORDER

Ha n's San Jose          Hospitality, LLC vs        J'Ia   Yueting et   al                    Hea ring      Sta   rt   Time:    9:00    AM
19CV342187                                                                                             Hearing Type:            Hearing: Demurrer
Date 0f Hearing:               08/27/2019                                                                   Comments:           Line 3



Heard      By:                              Arand, Mary    E                                                  Location:         Department 9
Courtroom Reporter:                         Reporter Pro Tempore                                   Courtroom           Clerk:   Catherine    Pham
                                                                                                   Court Interpreter:
                                                                                               Court Investigator:
Parties Present:                                                                          Future Hearings:


 Goodell, Nelson Wilson                            Attorney
Exhibits:




 —
      to Complaint by              Defendant Ocean View Drive,               Inc.   (Daniel   J.   Tully)   *2nd Continued from 8/01/19*



 Request          for   Appointment of Official Reporter Pro Tempore                          ﬁled.

 Court Reporter: Deborah Fuqua



 Jason Liang appears as counsel for Defendant—Ocean View Drive,                                        Inc.




 Tentative ruling           is     contested by Defendant.

 Matter       is   heard/argued.

 The Tentative Ruling                  is   adopted. See below.



 Case Name: Han                s   San Jose Hospitality, LLC      v. Jia      Yueting, et     al.


 Case N0: 17CV317221 (Consolidated with 19CV342187)



 I.   Background



 These consolidated cases arise from a complaint ﬁled by Han s San Jose Hospitality, LLC Plaintiff against Le                            (          )


 Holdings, its domestic subsidiary, Le Technology( Le and Faraday Future Faraday for damages associated
                                                                                    )                                   (           )


 with breach of a lease in case number 17CV317221. Plaintiff subsequently ﬁled the complaint at issue here
 against Jia Yueting J'Ia and one of his companies, Ocean View Drive, Inc. Defendant) in case number
                                   (        )                                                                           (


 19CV342187. The cases were consolidated on June 11, 2019, with matter 17CV317221 as the lead case.



 According t0 the allegations 0fthe complaint, Plaintiff leased a commercial property t0 Le in March 0f 2016,
 for a term 0f 10 years. (Complaint, 27.) Le has failed to pay rent since September 0f 2017, 0r any penalties
 associated with the default, and to date millions of dollars are owed. (Complaint,  28, 29.) Le also never




       Printed:    8/27/2019                                                 08/27/2019 Hearing: Demurrer         -
                                                                                                                       19CV342187                       Page 1   Of   6
 Case 2:19-bk-24804-VZ                               Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40                                                Desc
                                                           Exhibit 7 Page 3 of 7
                                                 SUPERIOR COURT OF CALIFORNIA
                                                    COUNTY OF SANTA CLARA
                                                                      MINUTE ORDER

informed         Plaintiff that           Faraday occu pied the property as               a   subtenant, nor did Faraday pay for         its   use ofthe
space. (Complaint,                  33, 36, 40)




Defendant,          Le, its    parent Le Holdings, and Faraday are all corporations owned and operated by Jia.
(Complaint,          4.)     Jia uses corporate entities to shuffle money and esca pe debts and obligations, including                                     in

China where he has been flagged by the government as                                                  (Complaint, 4, 11.) Jia
                                                                                          a serial credit defaulter.
hides his assets    in Defendant s                significant real estate holdings, including three homes in L05 Angeles, valued
at    $7 million each. (Complaint,                    12, 21.)




Plaintiff asserts causes of action against                    Jia   and Defendant             for (1) breach of contract; (2) breach of implied
covenant of good faith and fair dealing;                      (3) fraud,- (4)      negligent misrepresentation,-            (5)   negligence; and (6)
intentional interference with contract.




Before the Court             'Is
                                   Defendant     s   demurrer to     all   six   causes 0f action and request forjudicial notice                in   support
of the demurrer as well as Plaintiff                   s   request forjudicial notice        in opposition to the demurrer.




||.   Judicial Notice




Judicial notice may be taken of any matter authorized or required by law. (Fremont Indemnity Co. v. Fremont
General Corp. (2007) 148 Cal.App.4th 97, 113, citing Evidence Code 451 & 452.) A matter is subject to
judicial notice only if   reasonably beyond dispute. (|bid.) Furthermore, any matterjudicially noticed must
                                    'It   'Is



be relevant to a material issue. (People ex rel. Lockyerv. Shamrock Foods Co. (2000) 24 Cal.4th 415, 422, fn.
2.)




A.    Defendant       s   Requests



Defendant seeks              judicial notice of four         documents ﬁled with the Secretary                   of State,   and three court records.



With respect to the documents on file with the Secretary of State, Defendant first seeks judicial notice of its
articles 0f incorporation. These are referenced exclusively as background 'In the demurrer, 'In a statement
about Defendant s registry as a California corporation registered and in good standing but are not the basis
for any substantive argu ments in its points and authorities. (Def. Memo ISO Dem, p. 7 at 7—8.) The Court will
deny this request, as the articles 0f incorporation are not the basis 0f any argu ments and therefore lack
relevance.



Defendant next seeks                  judicial notice of three       statements of information ﬁled                in   2016, 2017 and 2019. While
courts      may    take judicial notice of the existence of the fact that articles of incorporation are on ﬁle with the
Secretary of State (See Cody F. Falletti (2001) 92 Cal.App.4th 1232, 1236, fn. 2, emphasis added), they have
not ta ken judicial notice of the contents of the articles of incorporation because they are documents
prepared by private parties [that are] merely on file with state agencies, rather than representing official acts
of the state. (Peoplev. Thacker (1985) 175 Cal.App.3d 594, 598-599, emphasis added [denying request for

judicial notice of articles of incorporation that                      were       filed   with the Secretary of State].)



      Printed:   8/27/2019                                                  08/27/2019 Hearing: Demurrer   -
                                                                                                               19CV342187                        Page 2   Of   6
 Case 2:19-bk-24804-VZ                           Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40                                          Desc
                                                       Exhibit 7 Page 4 of 7
                                               SUPERIOR COURT OF CALIFORNIA
                                                  COUNTY OF SANTA CLARA
                                                                     MINUTE ORDER



The statements of information are similarto articles of incorporation, because they were prepared by
Defendant, and filed with the Secretary of State but do not represent official acts of the state. Defendant
seeks notice of these matters as proof of who was or was not associated with Defendant at times relevant to
the complaint. (Def. Memo ISO Dem, p. 10 at 13—14; p. 14, fn. 9,- and p 15 at 16—17.) This is improper as it
seeks consideration of the documents contents rather than their mere existence. Therefore, this request for
judicial notice will also           be denied.



As t0 the court records, Defendant first seeks judicial notice 0f the Fourth Amended Complaint ﬁled by
Plaintiff against Le and Faraday. A court in its discretion may ta ke judicial notice of any court record.
(Evidence Code 451,- Lockley v. Law Ofﬁce Ca ntrell, Green, Pekich, Cruz & McCort (2001) 91 Cal.App.4th 875,
882.) However, the matters considered by the court may not be reasonably subject t0 dispute. (|bid.)
Defendant seeks judicial notice of the complaint as the basis of arguments about who is and who is not a
defendant in that complaint. (Def. Memo ISO Dem, p. 18 at 3—6.) This is not reasonably subject to dispute,
and the Court will take judicial notice 0f the Fourth Amended Complaint as requested.



Finally,       Defendant seeks           judicial notice 0f the      case   summary and complaint              in   the Los Angeles Superior Court
case of Miles Bernal          v.    Ocean View Drive      |nc., et a|.,       which   is   cited by Plaintiff in paragraph      22 of the present
complaint.           Defendant references the case       footnote to its argument and seems unsure as to whether
                                                                in a

Plaintiff s       citation t0 the case was intended t0 su pport allegations 0f alter ego liability. However, paragraph
22 of the complaint does not refer to Bernal as dispositive of alter ego findings. Likewise, Plaintiff does not
rely on Bernal in opposition to demurrer. Therefore, that case is not releva nt, and judicial notice will not be
taken 0f it.



Consequently, the Court grants Defendant                        s   requests   forjud'lc'lal   notice 0f the Fourth        Amended Complaint
filed     by   Plaintiff against Le        and Faraday. The Court denies Defendant                  s   other   six   requests forjudicial notice.



B. Plaintiffs        Requests



Plaintiff alsorequests judicial notice of 29 matters in support of its opposition to demurrer on the issue of
alter ego. However, the Court need not consider these matters as the allegations in the complaint regarding
alter ego are sufficient t0 overcome the demurrer. (See e.g. Jordache Enterprises, Inc. v. Brobeck, Phleger &
Harrison (1998) 18 Cal.4th 739, 748, fn. 6. [T]he request presents no issue for which judicial notice of these
                                                            [


items is necessary, helpful, or releva nt. Accordingly we deny the request ].)



Therefore, Plaintiffs requests forjudicial notice                      will   be denied.



|||.   Demurrer



Defendant demurs to        causes of action on the ground that they each fail to state facts sufficient to
                                   all   six
constitute a cause 0f action. (SeeCode C'Iv. Proc., 430.10, subd. (e).) As t0 the ﬁrst through fifth causes 0f
action, Defendant argues alter ego liability has not been sufficiently pleaded. Additionally, with respect to




       Printed:   8/27/2019                                            08/27/2019 Hearing: Demurrer     -
                                                                                                            19CV342187                   Page 3   Of   6
 Case 2:19-bk-24804-VZ                           Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40                        Desc
                                                       Exhibit 7 Page 5 of 7
                                                SUPERIOR COURT OF CALIFORNIA
                                                   COUNTY OF SANTA CLARA
                                                                      MINUTE ORDER

the third through fifth causes of action it adds that since there is no separate, primary liability alleged, there
can be n0 alter ego liability. Defendant also separately argues that intentional interference with contract                      'Is



not sufficiently pleaded            in   the sixth cause of action.



A demurrer          tests the legal sufficiency of a pleading, but not the truth of a plaintiffs allegations or the
accuracy with which he or she describes the defendant s conduct. (Align Technology, Inc. v. Tran (2009) 179
Cal.App.4th 949, 958; citing Committee on Children s Television Inc. v. General Foods Corp. (1983) 35 Ca|.3d
197, 213.) The demurrer is treated as admitting all material facts, properly pleaded, but not contentions,
deductions 0r conclusions 0f law.                     (|bid.)




A. Alter      Ego    Liability




The  first through fifth causes of action are based on breach of the lease and associated causes of action for

breach 0f implied covenants 0f good faith and fair dealing, fraud, misrepresentation, and negligence. Since                              'It



is not alleged that Defendant is a party to the lease, a theory of derivative liability must be sufficiently

pleaded. As Defendant infers, the crux of these causes of action against Defendant rests on alter ego
derivative         liability,   which   it   argues   is   insufficiently pleaded.




Alter   ego    liability     prevents individuals 0r other corporations from misusing the corporate laws by the device
of a   sham corporate           entity formed for the purpose of committing fraud or other misdeeds. (Sonora Diamond
Corp. v. Su perior Court (2000) 83 Cal.App.4th 523, 538.) In those instances, the corporate identity may be

disregarded where the misuse of corporate privilegejustiﬁes holding the equitable ownership liable for the
actions of the corporation. (Ibid; see also Associated Vendors, Inc. v. Oakland Meat Co. (1962) 210 Cal.App.2d

825, 837,      [
                corporation s acts can be legally recognized as those of a person, and vice versa .) To allege
                   [A]
alter ego, the complaint must plead facts showing: (1) unity 0f interest; and (2) inequitable result if the acts
are treated as those of the corporation alone. (Vasey v. California Dance Co. (1977) 7O Cal.App.3d 742, 749.)
The complaint need only                 allege ultimate facts in support of the doctrine, not evidentiary ones. (Rutherford
Holdings, LLC. v. Plaza Del Rey (2014) 223 Cal.App.4th 221, 236.)



Allegations         'In
                          support 0f unity 0f interest may include: that the individual dominated the affairs 0f the
corporation,- that a unity of interest           and ownership existed between individuals and the corporation,- that the
corporation is a mere shell and naked framework for individual manipulations; that its income was diverted
to the use of the individuals; that it is inadequately capitalized; that it failed to abide by the formalities of
corporate existence; or, that it is and has been insolvent. (First Western Bank & Trust Co. v. Bookasta (1968)
267 Cal.App.2d 910, 915-916.)



Defendant contends that the facts are insufficient to allege that it is part of a single enterprise including Jia,
Le and Faraday. However, the complaint         replete with allegations 0f misuse 0f the corporate form by the
                                                                'Is



corporations and J'Ia sufficient to show unity of interest. In fact the list nearly exhausts the pleading
requirements. Among other things, it is alleged that: J'Ia routinely shuffles money throughout his various
corporate holdings, including Defendant, in an effort t0 esca pe debts and obligations (Complaint, 4.); Jia s
other corporations are undercapitalized, and he hides many of his assets in Defendant which is a mere shell
(Complaint,    12, 34, 48.),- fu nds were comingled between Defendant and J'Ia s other business enterprises,
including the defaulting tenant (Le) and subtenant (Faraday) (Complaint,         16, 18.); Faraday and Defendant
operate with disregard of the corporate form and formalities (Complaint,           14, 16, 17, 18, 22.),- Defendant s




   Printed:   8/27/2019                                                08/27/2019 Hearing: Demurrer   -
                                                                                                          19CV342187   Page 4   Of   6
 Case 2:19-bk-24804-VZ                                Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40                                                   Desc
                                                            Exhibit 7 Page 6 of 7
                                                     SUPERIOR COURT OF CALIFORNIA
                                                        COUNTY OF SANTA CLARA
                                                                        MINUTE ORDER

assets, specifically             its   real estate holdings, are         used for personal use by             J'Ia   as a primary residence, and a place
to entertain employees and hold corporate meetings for Faraday (Complaint,                                                   21, 25.);   and there   is   overlap
in   the corporations officers, directors and ownership interests, with                                Jia     being the primary owner and true
leader and one overlapping corporate officer stating she                             is   merely   a    pa per CEO.            (Complaint,       37, 41.)




Defendant also argues there are                        insufficient facts to allege inequitable result                    because the only inequity
alleged     is      Plaintiffs inability to obtain a  judgment from the lessor. This argument is unpersuasive.
Inequitable result              is   alleged where some conduct amounting to bad faith makes it inequitable for the
corporate owner to hide behind the corporate form. (Elea nor Licensing LLC v. Classic Recreations, LLC (2018)
21 Cal.App.5th 599, 615, citations omitted.) Here, it is alleged that one OfJia s shell corporations entered into
a lease agreement that was intended to benefit Faraday. (Complaint,         31, 36, 38, 42, 43.) Le and Faraday
have also allegedly failed to make good on rent obligations. (Complaint, 28, 29.) A representative of Le
allegedly threatened bankru ptcy proceedings unless Plaintiff agreed t0 settle for two months rent 'In full
satisfaction of its lease, stating it was underca pitalized but never mentioning its affiliation to Faraday or
Faraday   occu pation of the property. (Complaint, 47.) Meanwhile, Jia is alleged to have hidden su bsta ntial
                s
assets   Defendant, while both Le and Faraday are undercapitalized and failing to pay their debts to Plaintiff.
           in

(Complaint,   12, 14, 21, 46, 48.) The facts demonstrate an alleged pattern of bad faith dealings intended to
defraud creditors like Plaintiff, such that it would be inequitable to allow Jia to hide behind the corporate
form. Like with the unity 0f interest allegations, an inequitable result has been more than sufficiently
pleaded.



Therefore, the demurrer to the                       first   through ﬁfth causes of action for           failure to state         causes of action because
alter   ego         is   insufficiently    pleaded cannot be sustained.



B. Third,       Fourth, and Fifth Causes of Action                      Need   for Separate, Primary Liability




Defendant next argues the                and fifth causes of action against Defendant as an alter ego are
                                              third, fourth
insufficient because there   n0 allegation 0f primary liability t0 Le 0r Faraday in the other complaint as these
                                             'Is



causes of action are not raised as to them.



Defendant offers several citations in support of this argument. However, none of the cases cited sta nds for
its theory. For example, Greenspan v. LADT, LLC (2010) 191 Cal.App.4th 486, is a case involving the addition

of an alter ego defendant as a judgment debtor post-arbitration. Its subsequent reference to Hennessey s
Tavern Inc. v. American Air Filter Co (1988) 204 Cal.App.3d 1351 is similarly unavailing. It involves the
applicability of statutes of limitations, and stands for the proposition that the alter ego defendant must be
named within the applicable statute of limitations, even if it is alleged to be the alter ego of an already named
defendant. The issue is one of due process, including notice and other general principles of time—limited
actions and has no bearing on the analysis here. Similarly, Defendant s other references to case law are not
0n point. They include a case in which resjudicata precluded suit against an alter ego following a judgment
against the corporation (Windsor Square Homeowners Ass n v. Citation Homes (1997) 54 Cal.App.4th 547,
555); and a case where a corporation was no longer a judgment creditor, therefore the plaintiff lacked
standing t0 pursue the corporation s alter ego. (Robbins v. Blecher (1997) 52 Cal.App.4th 866, 894.)



In   any event, direct               liability is   alleged   in   the present complaint as to         Jia,    albeit      through   his   other alleged alter
egos, Le and Faraday. Therefore, whether the causes of action are sought                                             in   the other complaint as to Le and



     Printed:    8/27/2019                                                 08/27/2019 Hearing: Demurrer       -
                                                                                                                  19CV342187                         Page 5   Of   6
 Case 2:19-bk-24804-VZ                                Doc 894-8 Filed 09/15/20 Entered 09/15/20 21:06:40                                                   Desc
                                                            Exhibit 7 Page 7 of 7
                                                  SUPERIOR COURT OF CALIFORNIA
                                                     COUNTY OF SANTA CLARA
                                                                        MINUTE ORDER

Faraday          is   irrelevant as the Court has found sufficient pleading of unity of interest                                 among   all   of them.




Consequently, demurrer to the third, fourth, and ﬁfth causes of action                                    will      not be sustained on the basis that
there is no separate, primary liability alleged.



C. Sixth     Cause 0f Action                Intentional Interference with Contract




Defendant argues that the                     sixth   cause of action         is   not sufficiently pleaded because there are no allegations
that Defendant had knowledge ofthe lease or took any acts designed to breach or disrupt the lease. Both
elements must be pleaded in a cause of action                             for intentional interference with contract.                    (Redfearn    v.   Trader
Joes C0. (2018) 20 Cal.App.5th 989, 997.)




As Defendant                 states, the    complaint    is   devoid of facts         in   support of Defendant        s   knowledge of the lease or
allegations that Defendant took any actions designed to breach or disru pt the lease. Instead, the allegations
appear to impute                  Jia s   interference with the contract to Defendant under what
                                                                                               is essentially an alter ego

theory. As an alternative cause 0f action                      ego is not sufficiently pleaded, cannot rest on a theory 0f
                                                                 if   alter                                                'It



derivative            liability   but must make allegations that Defendant interfered directly. It has not done so.



Therefore, demurrer to the sixth cause of action                               will   be sustained.



IV.   Conclusion



Demurrer              to the ﬁrst, second, third, fourth              and ﬁfth causes of action are OVERRULED.



Demurrer              to the sixth cause of action for failure to state sufficient facts                      is   SUSTAINED with 10 days leave               to
amend        after service of the signed order.




The Court             will   prepare the order.




      Printed:    8/27/2019                                                    08/27/2019 Hearing: Demurrer   -
                                                                                                                  19CV342187                         Page 6   Of   6
